OPINION — AG — THE DEPARTMENT OF MENTAL HEALTH ACTING AS THE OKLAHOMA ALCOHOL PREVENTATION, TRAINING, TREATMENT AND REHABILITATION AUTHORITY, AND THE DEPARTMENT OF MENTAL HEALTH ITSELF IS SUBJECT TO THE PROVISIONS OF THE ADMINISTRATIVE PROCEDURE ACT, 75 Ohio St. 1978 Supp., 301 [75-301], IN THE FILING OF RULES, AND THE DEPARTMENT OF MENTAL HEALTH MUST COMPLY WITH THE FILING REQUIREMENTS OF 75 Ohio St. 1978 Supp., 304 [75-304] IN PROMULGATING RULES WHICH AFFECT PUBLIC RIGHTS. CITE: 68 Ohio St. 1974 Supp., 2109 [68-2109], 75 Ohio St. 1978 Supp., 308 [75-308] (RULES AND REGULATIONS, ADMINISTRATIVE PROCEDURE) (WILLIAM W. GORDEN JR) 75 Ohio St. 301 [75-301](1)